March 20, 2012 Securities and Exchange Commission Attention: Filing Room treet, N.E. Washington, DC20549 Re: Monteagle Funds SEC File 811-08529 Dear Sir or Madam: Enclosed for filing on behalf of the above referenced registered investment management company pursuant to Rule 17g-1 of the Investment Company Ac of 1940 are the following: (i) A copy of the Fidelity Bond Policy (the ‘‘Bond’’), effective March 16, 2012, issued by Chubb Group of Insurance Companies, for $525,000 insuring the Funds through the period ending March 16, 2013, attached under Exhibit 1; (ii) A copy of the resolutions of a majority of Trustees of the Board who are not ‘‘interested persons’’ of the Fund, approving the amount, type, form and coverage of the Bond, attached under Exhibit 2; and (iii) Premium for the Bond has been appropriately paid from March 16, 2012 through the period ending March 16, 2013 in the amount of $4,700.00. If there are any questions regarding this filing, please contact David F. Ganley, Secretary at 215.830.8990 extension 101. Very truly yours, /s/ Paul B. Ordonio Paul B. Ordonio, Esq. President Enclosures
